                                                                                      5/7
 1                                                      THE HONORABLE JOHN C. COUGHENOUR
 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 9
          TAMIE JENSEN, individually and on behalf of       CASE NO. C20-0223-JCC
10
          all others similarly situated,
11                                                          MINUTE ORDER
                               Plaintiff,
12              v.

13        ROTO-ROOTER SERVICES COMPANY,
14                             Defendant.
15

16             The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18             This matter comes before the Court on Plaintiff’s notice of voluntary dismissal (Dkt. No.
19   29). Plaintiff seeks to have the individual claims in this matter dismissed with prejudice and the
20   class claims dismissed without prejudice. (Id. at 1.) But the notice does not meet the
21   requirements of Federal Rule of Civil Procedure 41(a)(1)(A)(i) or (ii), as it is not signed by each
22   party that has appeared and was filed after an answer has already been served in this matter.
23   Therefore, the notice is not self-executing. To the extent the parties seek to file a self-executing
24   notice of dismissal, it must meet the requirements of either Rule 41(a)(1)(A)(i) or (ii).
25   //
26   //

     MINUTE ORDER
     C20-0223-JCC
     PAGE - 1
 1        DATED this 7th day of May 2021.

 2                                          William M. McCool
                                            Clerk of Court
 3
                                            s/Paula McNabb
 4
                                            Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-0223-JCC
     PAGE - 2
